 



Exhibit 10.21
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the 26th day of
October, 2005 (the “Signing Date”), by and between Continental Casualty Company,
an Illinois insurance company (the “Company”), and James R. Lewis (“Executive”);
WITNESSETH:
     WHEREAS, the Company wishes to employ Executive as Executive Vice President
and President & Chief Executive Officer of Property and Casualty Operations, of
the Company with senior management level responsibility for the principal
business units and wholly-owned insurance subsidiaries of the Company, such
wholly-owned insurance subsidiaries being hereinafter referred to collectively
as the “CNA insurance companies,” and Executive wishes to accept and agree to
such employment under the terms and conditions set forth hereinbelow.
     NOW, THEREFORE, in consideration of the foregoing premises and the promises
and covenants herein, the parties hereto agree as follows:
     1. Employment Term. The Company and Executive agree that the Company shall
employ Executive to perform the duties of Executive Vice President and President
& Chief Executive Officer of Property and Casualty Operations, for the period
commencing on January 1, 2006 (“Effective Date”) and ending on December 31,
2008, or such earlier date as of which Executive’s employment may be terminated
in accordance with Section 6 hereof (said period the “Term”). The covenants set
forth in Sections 7, 8, 9, 10, 11, 12, 13, and 14 shall survive the Term of this
Agreement.
     2. Duties of Executive.
     (a) Executive shall perform the duties and responsibilities of Executive
Vice President and President & Chief Executive Officer of Property and Casualty
Operations of the CNA insurance companies as defined and directed by the
Company’s Chief Executive Officer (hereinafter “CEO”). Executive shall report to
the CEO. Executive may at the Company’s discretion be elected to and shall serve
as a member of the Board of Directors of one or more of the CNA insurance
companies, and if so elected Executive agrees to serve on such boards in

1



--------------------------------------------------------------------------------



 



such capacity without additional compensation. Executive further agrees to
resign any such position on such Boards upon the termination of his employment
with the Company for any reason; provided, however, that nothing in this
Agreement shall require that any CNA insurance companies elect Executive to its
board of directors. Executive may also be elected as an executive officer of CNA
Financial Corporation (“CNAF”), a publicly-traded company that is the indirect
parent of the Company, and if so elected Executive agrees to serve in such
capacity for the term of this Agreement or any portion thereof without
additional compensation; provided, however, that nothing in this Agreement shall
require that CNAF elect or maintain Executive in any such position.
     (b) Executive shall diligently and to the best of his abilities assume,
perform, and discharge the duties and responsibilities of Executive Vice
President and President & Chief Executive Officer of Property Casualty
Operations, as well as such other specific duties and responsibilities as the
CEO shall assign or designate to Executive from time to time not inconsistent
with Executive’s status. Executive shall devote substantially all of his working
time to the performance of his duties as set forth herein and shall not, without
the prior written consent of the CEO, accept other employment or render or
perform other services, nor shall he have any direct or indirect ownership
interest in any other business which is in competition directly or indirectly
with the business of the Company, the CNA insurance companies or CNAF, other
than in the form of publicly traded securities constituting less than five
percent (5%) of the outstanding securities of a corporation (determined by vote
or value) or limited partnership interests constituting less than five percent
(5%) of the value of any such partnership. The foregoing shall not preclude
Executive from engaging in charitable, professional, and personal investment
activities, provided that, in the judgment of the CEO, such activities do not
interfere with the performance of his duties and responsibilities hereunder.
     3. Compensation.
     (a) During the Term, the Company shall pay to Executive for the period he
is employed by the Company hereunder, an annual base salary of $800,000.00 (the
“Base Compensation”). The Base Compensation shall be payable not less frequently
than in monthly increments. At the discretion of the CEO and/or the Incentive
Compensation Committee (the “Committee”) of CNAF’s Board of Directors, such
salary rate may be increased annually during the term of the Agreement,
beginning in 2006, based on market considerations, responsibilities and
Executive’s

2



--------------------------------------------------------------------------------



 



performance. In no event shall Executive’s salary rate be reduced to an amount
that is less than the amount specified in this Section 3(a) without Executive’s
written consent, or to an amount that is less than the amount that he was
previously receiving without Executive’s written consent.
     (b) The Executive shall be eligible for an annual incentive cash award
(“Bonus”) pursuant to the CNA Financial Corporation 2000 Incentive Compensation
Plan (the “Plan”). Subject to the approval of the Committee, the Executive’s
target Bonus thereunder shall not be less than the rate of one-hundred percent
(100%) of his Base Compensation and his maximum bonus shall not be more than the
greater of (i) two hundred percent (200%) of his base compensation or (ii)
$1,600,000 for each twelve month bonus period. In no event shall the target
Bonus be reduced without the Executive’s written consent. The amount of the
Bonus shall be based on the assessment by the CEO and/or the Committee of
Executive’s performance, and shall be determined and payable in accordance with
the terms of the Plan as set forth in the Plan documents; however, if Executive
is a proxy-named officer, the amount of the Bonus shall be based on the
Committee’s assessment in its sole discretion of Executive’s performance, and
shall be determined and payable in accordance with the terms of the Plan, as set
forth in the Plan documents. Determination of the Company and/or CNAF’s net
operating income (“NOI”) for purposes of calculating Executive’s Bonus shall be
made by the Company, subject to the approval of the Committee. The Committee
shall have unlimited negative discretion under the Plan to decrease the amount
of Executive’s Bonus for any year.
     (c) Subject to the approval of the Committee, Executive shall be eligible
to receive a long-term Incentive cash award, in accordance with the terms of the
Plan, as may be in effect during the Term or such other long term incentive plan
as the Company may from time to time adopt for its senior officers. The
Executive’s target long-term incentive cash award target shall be 25 percent
(25%) of his Base Compensation during the three year performance period as
determined by the Company and/or the Committee. In no event shall the target
award be reduced without the Executive’s written consent. Actual payout of the
long-term incentive cash award may range from 0% to 200% of target, based on the
Company’s overall business results and performance as determined by the
Committee in its sole discretion.
     (d) Subject to the approval of the Committee, Executive shall be awarded a
minimum stock option grant of 30,000 shares or equivalent (stock appreciation
rights (“SARs’) paid in

3



--------------------------------------------------------------------------------



 



stock) of CNA Financial Corporation (“CNAF”) common stock annually beginning
with the 2006 performance year, during the term of Executive’s employment under
this Agreement. Such annual grant may be increased at the recommendation of the
CEO and upon approval of the Committee, subject to share availability.
Executive’s rights with respect to shares awarded hereunder shall be subject to
the terms of the Plan, share availability and approval by the Committee.
     (e) For avoidance of doubt respecting awards to Executive under
Section 3(b), 3(c), and 3(d) hereof, the Committee shall retain such discretion
as may be provided under the Plan to satisfy Section 162(m) of the Internal
Revenue Code of 1986 (“Code”) or any successor provision. The Company may defer
the payment of all compensation to which Executive is entitled hereunder or
otherwise to enable it to comply with Section 162(m) of the Code or any
successor provision with respect to deductibility of executive compensation.
Subject to Section 162(m) of the Code and any other applicable laws or
regulations as interpreted by the Company, deferred compensation may be credited
to the Executive’s SES-CAP account and, if so credited, shall be subject to the
terms thereof.
     (f) Executive’s pensionable earnings under the CNA Retirement Plan, the CNA
Supplemental Executive Retirement Plan (“SERP”), the Savings & Capital
Accumulation Plan (“S-CAP”), and the CNA Supplemental Savings & Capital
Accumulation Plan (“SES-CAP”) will be calculated and payable as specified in the
respective plan documents, as amended from time to time, and also subject to the
requirements of any other applicable laws or regulations as interpreted by the
Company.
     (g) All payments due under this Agreement shall be subject to withholding
as required by law.
     (h) To the extent that any of the payments under this Agreement including
without limitation under Section 6 hereof, are governed by Section 409A of the
Internal Revenue Code (the “Code”) of 1986, as amended, the parties will work
together in good faith to amend any provisions necessary for compliance in a
manner that maintains the basic financial provisions of this Agreement.

4



--------------------------------------------------------------------------------



 



     4. Other Benefits. During the period of his employment with the Company
hereunder, executive shall be entitled to continue to participate in the various
benefit plans, programs or arrangements established and maintained by the
Company from time to time and applicable to senior executives of the Company
such as, but not by way of limitation, medical benefits, dental benefits, life
insurance, long-term disability insurance, both qualified and supplemental
defined contribution plans, and to receive all fringe benefits made available to
senior executives of the Company, including but not necessarily limited to club
membership and tax return preparation. Executive’s entitlement to participate in
any such plan, program or arrangement shall, in each case, be subject to the
terms and conditions of the Company’s policies with regard to such plans,
programs or arrangements as adjusted by the Company from time to time in its
sole discretion. Executive shall not be eligible for paid time off (“PTO”) under
the Company’s PTO policy. In the event of termination of employment, Executive’s
severance shall be determined solely in accordance with Section 6 hereof.
     5. Expense Reimbursement. Executive shall continue to be entitled to
reimbursement by the Company for all reasonable and customary travel and other
business expenses incurred by Executive in carrying out his duties under this
Agreement, in accordance with the general travel and business reimbursement
policies adopted by the Company as adjusted from time to time. Executive shall
report all such expenditures not less frequently than monthly, accompanied by
adequate records and such other documentary evidence as required by the Company
or by Federal or state tax statutes or regulations governing the substantiation
of such expenditures.
     6. Termination of Employment. If Executive’s employment with the Company
shall terminate during the term of this Agreement, the following conditions set
forth herein shall apply with respect to the Executive’s compensation and
benefits hereunder. Either party may terminate Executive’s employment with the
Company during the term of this Agreement by written notice to the other party,
effective as of the date specified in such notice and Executive’s employment
shall automatically terminate in the event of Executive’s death. Upon
termination of Executive’s employment during or at the end of the term of this
Agreement, the rights of the parties under this Agreement shall be determined
pursuant to this Section 6. All payments to be made hereunder shall be made
either to Executive or to his personal representatives, heirs or beneficiaries,
as the case may be. In the event of Executive’s termination during the term of
this Agreement, unless otherwise specified in this Agreement Executive’s rights,
if any, under any of

5



--------------------------------------------------------------------------------



 



the Company’s defined contribution, benefit, incentive or other plans of any
nature shall be governed by the respective terms of such plans.
     6.1 Death and Disability. In the event of the death of Executive or, at the
Company’s election, in the event of his Permanent Disability (as defined below)
during the term of this Agreement, provided it has not already terminated,
Executive’s employment shall terminate; provided, however, that:
     (a) The Company shall make payment to Executive or his personal
representatives, heirs or beneficiaries as the case may be, as follows:
(i) within 30 days after such termination his: (1) unpaid base salary and
current year’s target Bonus and CNA long-term incentive cash award prorated to
the date of termination; (2) any previous year’s unpaid Bonus based upon actual
or discretionary payouts, if any; and (3) unpaid cash entitlements, if any,
earned by Executive or payable to his beneficiaries as of the date of
termination which, pursuant to the terms of any applicable Company plan or
program (which unpaid cash entitlements shall not include any unpaid Bonus or
any unpaid long-term incentive cash award or other award under the Incentive
Compensation Plan), accrued prior to the date of termination.
     (ii) In the event that the termination occurs during a Performance Period
(as defined under the Incentive Compensation Plan) with respect to which the
Committee has not yet made a future stock option grant to which Executive is
entitled hereunder or equivalent (SARs paid in stock), or affirmatively
determined not to make an award pursuant to subsection 3(d) of this Agreement,
an amount equal to the cash equivalent, as of the date of termination and
without any present value discount of the target amount referred to in
subsection 3(d) for such Performance Period multiplied by a fraction, the
numerator of which is the number of days in such Performance Period through and
including the date of termination and the denominator of which is the total
number of days in such Performance Period. For the purpose of this
Section 6.1(a)(ii), the cash equivalent of a future stock option grant to which
Executive is entitled hereunder or equivalent (SARs paid in stock) shall be
equal to 48% of the fair market value of the number of shares of stock to be
covered by the future stock option grant or equivalent (SARs paid in stock),
determined based on the on the fair market value of the stock on the date of
termination, and then discounted from January 1 of the year for which the stock
option grant or equivalent (SARs paid in stock) would have been granted to the
date of termination using an

6



--------------------------------------------------------------------------------



 



interest rate equal to the prime rate for the date of termination as reported in
The Wall Street Journal (Midwest Edition). Fair market value of the stock shall
be determined by taking the average of the highest and lowest sales prices of
the stock on the date of termination, as reported as the New York Stock
Exchange-Composite Transactions for such day, or if the stock was not traded on
the New York Stock Exchange on such day then on the next preceding day on which
the stock was traded, all as reported by The Wall Street Journal (Midwest
Edition) under the heading New York Stock Exchange-Composite Transactions, or,
if the stock ceases to be listed on such exchange, as reported on the principal
national securities exchange or national automated stock quotation system on
which the stock is traded or quoted, but in no event shall the price be less
than the par value of the stock; and
     (iii) Any unexercised stock option grant to which Executive is entitled
hereunder or equivalent (SARs paid in stock) held by Executive upon termination
of employment may be exercised by Executive (or his heirs or personal
representative) following such termination to the extent of the sum of the
number of shares with respect to which each such stock option grant to which
Executive is entitled hereunder or equivalent (SARs paid in stock) was vested
but unexercised immediately prior to such termination, plus an additional number
of shares determined by multiplying the unvested portion of such stock option
grant or equivalent (SARs paid in stock) by the fraction described in subsection
6.1(a)(ii), and rounded to the next higher number of whole shares. Such prorated
portion of each such stock option grant or equivalent (SARs paid in stock) shall
fully vest upon termination and may be exercised through the one-year
anniversary of such date of termination but not thereafter, and in no event
later than the date on which such stock option grant or equivalent (SARs paid in
stock) would expire if Executive had remained employed by the Company. Other
stock options held by Executive may be exercised during the same period, but
only to the extent vested under the terms of each such award. If applicable, the
provisions of this subsection 6.1(a)(iii) shall supercede any contrary provision
in any other agreement with Executive governing any stock option grant or
equivalent (SARs paid in stock) or other incentive award.
     (b) For purposes of this Agreement, the term “Permanent Disability” means a
physical or mental condition of Executive which, as determined by the CEO based
on and consistent with available medical information, is expected to continue
beyond 26 weeks and which renders Executive incapable of performing any
substantial portion of the services contemplated hereunder with reasonable
accommodation compatible with the fulfillment of his duties as described in
Section 2 hereinabove.

7



--------------------------------------------------------------------------------



 



     6.2 Termination for Cause by the Company. In the event that Executive shall
engage in any conduct which the CEO in his sole discretion shall determine to be
“Cause,” as defined herein, he shall be subject to termination forthwith. For
purposes of this Agreement, Cause shall mean engaging in or committing: (i) any
act which would constitute a felony or other act involving fraud, dishonesty,
moral turpitude, unlawful conduct or breach of fiduciary duty; (ii) a
substantial breach of any material provision of this Agreement; (iii) willful or
reckless misconduct in the performance of the Executive’s duties; or (iv) the
habitual neglect of duties; provided however, that, for purposes of clauses
(iii) and (iv), Cause shall not include any one or more of the following: bad
judgment, negligence or any act or omission believed by the Executive in good
faith to have been in or not opposed to the interest of the Company (without any
intent by the Executive to gain, directly or indirectly, a profit to which he
was not legally entitled). If the Executive agrees to resign from his employment
with the Company in lieu of being terminated for Cause, he may be deemed to have
been terminated for Cause for purposes of this Agreement.
     Upon terminating the Executive for Cause, other than paying the Executive
within 30 days of such termination his: (i) unpaid base salary prorated to the
date of termination and (ii) unpaid cash entitlements, if any, earned and
accrued pursuant to the terms of any applicable Company plan or program (which
unpaid cash entitlements shall not include any unpaid Bonus or any unpaid
long-term incentive cash award or other award under the Incentive Compensation
Plan) prior to the date of the date of termination, the Company shall have no
further obligations whatsoever to Executive under this Agreement. In the event
of termination for Cause, Executive agrees to continue to be bound by the
covenants set forth herein at Sections 7 through 13, subsequent to the date of
such termination for such periods of time as provided for in said Sections
respectively. The CEO shall, in his discretion but in consultation with the
Board of Directors of CNAF, determine whether, in light of all surrounding
circumstances, (i) any additional compensation should be paid to the Executive
as a result of Executive being bound by the provisions of Section 9 hereinbelow
in the event of his termination for Cause and (ii) any modification to the
requirements of said Section 9 in relation to the Executive should be made.
     6.3 Termination by the Company Without Cause / Termination by Executive for
Good Reason. In the event Executive’s employment is terminated by the Company
“Without Cause” (as that term is defined hereinbelow), or in the event Executive
terminates his employment for “Good Reason” (as that term is defined
hereinbelow):

8



--------------------------------------------------------------------------------



 



     (a) The Company shall pay to Executive severance consisting of an amount
equal to the 24 months of the Executive’s Base Compensation, and two (2) times
Executive’s annual target Bonus. The severance shall be payable not less
frequently than in equal monthly installments following such termination. The
Company shall also pay the Executive (i) within 30 days of his termination, his
unpaid base salary, prorated to the date of termination; (ii) at the time of the
scheduled March payout date, current year’s target Bonus and any CNA long-term
incentive cash award payable hereunder, prorated to the date of termination; and
(iv) within 30 days of his termination, unpaid cash entitlements, if any, earned
and accrued pursuant to the terms of any applicable Company plan or program
prior to the date of the date of termination (which unpaid cash entitlements
under this Section 6.3(a)(iv) shall not include any unpaid Bonus or any unpaid
long-term incentive cash award or other award under the Plan). Executive agrees
to be bound by the covenants set forth in Sections 7 through 13 hereof prior to,
as of and subsequent to the termination date. In addition, Executive shall
continue to participate, at the active employee rates, in such health benefits
plans in which he is enrolled throughout the term of the payments set forth in
this Section 6.3(a), up to a maximum of 24 months, with said period of
participation to run concurrently with any period of COBRA coverage to which
Executive may be entitled. Other than as set forth in this Section 6.3 (a), the
Company shall have no further obligations to Executive under this Agreement in
the event of a termination of Executive’s employment by the Company Without
Cause or any termination of Executive’s employment by Executive for Good Reason.
     (b) Any unexercised stock option grant or equivalent (SARs paid in stock)
held by Executive upon termination of his employment shall be fully vested on
the date of termination and may be exercised by Executive at any time up to the
first anniversary of Executive’s date of termination but not thereafter, and in
no event later than the date on which such stock option grant or equivalent
(SARs paid in stock) would expire if Executive had remained employed by the
Company). If applicable, the provisions of this subsection 6.3(b) shall
supercede any contrary provision in any other agreement with Executive governing
any stock option grant or equivalent (SARs paid in stock) or other option or
other right under the Incentive Compensation Plan.

9



--------------------------------------------------------------------------------



 



     (c) “Good Reason” as set forth herein is defined as a reduction in the rate
of Executive’s base salary, annual incentive target or long-term incentive cash
target compensation, a required relocation of his personal residence to another
geographical area outside of the geographical area where the Company’s home
office is located without Executive’s consent, a change in Executive’s direct
reporting relationship to the CEO or other involuntary loss of position as
described herein (other than as a result of a termination by the Company for
Cause) or a substantial diminution in Executive’s duties and responsibilities
without Executive’s consent.
     (d) “Without Cause” as set forth herein is defined as a termination of the
Executive’s employment by the Company for any reason not described or referenced
in subsections 6.1 and 6.2.
     (e) In the event of any termination of employment as described in this
Section 6.3, Executive agrees to continue to be bound by the covenants set forth
herein at Sections 7 through 13 subsequent to the date of such termination for
such periods of time as provided for in said Sections respectively. Any term or
provision herein to the contrary notwithstanding, the timing and other
conditions of any severance or other payments to be made under this Agreement
shall be subject to the requirements of all applicable laws and regulations,
whether or not they are in existence or in effect when this Agreement is
executed by the parties hereto.
     6.4 Voluntary Resignation by Executive. In the event that Executive’s
employment is voluntarily terminated by Executive other than pursuant to
subsection 6.3 or as a direct result of his death or Permanent Disability (as
described in subsection 6.1), the Company shall have no further obligations to
Executive under this Agreement other than paying the Executive within 30 days of
such termination his: (i) unpaid base salary prorated to the date of termination
and (ii) unpaid cash entitlements, if any, earned and accrued pursuant to the
terms of any applicable Company plan or program (which unpaid cash entitlements
shall not include any unpaid Bonus or any unpaid long-term incentive cash award
or other award under the Plan) prior to the date of termination. In the event of
termination of employment as described in this Section 6.4, Executive agrees to
continue to be bound by the covenants set forth herein at Sections 7 through 13
subsequent to the date of such termination for such periods of time as provided
for in said Sections respectively.

10



--------------------------------------------------------------------------------



 



     6.5 Expiration of Agreement.
     (a) On or before December 31, 2008, the Company may offer to Executive a
term of employment commencing on January 1, 2009 (“Offer”). If the Company does
not make an Offer to Executive by December 31, 2008, then the Executive’s
employment shall terminate on December 31, 2008 and Executive shall receive all
amounts and benefits set forth in Section 6.3.
     (b) If the Company makes an Offer by December 31, 2008 and the Company and
Executive have not mutually agreed to the terms of, and entered into, a new
agreement prior to December 31, 2008, Executive’s employment shall terminate on
December 31, 2008 and the Company shall pay to Executive severance consisting of
an amount equal to the 12 months of the Executive’s Base Compensation, and
Executive’s annual target Bonus. The severance shall be payable not less
frequently than in equal monthly installments following such termination. The
Company shall also pay the Executive (i) within 30 days of such termination, his
unpaid base salary, prorated to the date of termination; (ii) at the time of the
scheduled March payout date, current year’s target Bonus and any CNA long-term
incentive cash award payable hereunder, prorated to the date of termination; and
(iv) within 30 days of his termination, unpaid cash entitlements, if any, earned
and accrued pursuant to the terms of any applicable Company plan or program
prior to the date of the date of termination (which unpaid cash entitlements
under this Section 6.5(b)(iv) shall not include any unpaid Bonus or any unpaid
long-term incentive cash award or other award under the Plan). Executive agrees
to be bound by the covenants set forth in Sections 7 through 13 hereof prior to,
as of and subsequent to the termination date. In addition, Executive shall
continue to participate, at the active employee rates, in such health benefits
plans in which he is enrolled throughout the term of the payments set forth in
this Section 6.5(b), up to a maximum of 12 months, with said period of
participation to run concurrently with any period of COBRA coverage to which
Executive may be entitled. Other than as set forth in this Section 6.3 (a), the
Company shall have no further obligations to Executive under this Agreement in
the event of a termination of Executive’s employment pursuant to this
Section 6.5.
     6.6 Other Benefits. In the event that Executive’s employment is terminated
pursuant to Sections 6.1, 6.2 or 6.4, Executive’s coverage under the Company’s
short-term disability plan, shall end on the date of such termination of
employment; Executive’s coverage under the

11



--------------------------------------------------------------------------------



 



Company’s long-term disability plan shall end on the last day of the month in
which such termination of employment occurs; and Executive’s coverage under the
Company’s non-contributory and contributory life, dependent life and accidental
death and dismemberment plans shall end on the last day of the month in which
such termination occurs. In the event that Executive’s employment is terminated
pursuant to Section 6.3, the foregoing provisions of this Section 6.6 shall also
apply, except that Executive’s coverage under the Company’s contributory life,
dependent life and contributory accidental death and dismemberment plans shall
continue through the end of any applicable severance period, upon payment of the
applicable premium.
     6.7 Release. Executive acknowledges that the severance benefits set forth
in Section 6 hereof represent significant additional benefits as compared to
those available to the Company’s employees in general. As a condition precedent
to receiving any payments or other benefits pursuant to Section 6 of this
Agreement, Executive agrees to sign a full and complete release in a form
acceptable to the Company releasing the Company, its subsidiaries and affiliates
and their directors, officers and employees of any and all claims, both known
and unknown, as of the date of Executive’s termination of employment with the
Company. In the absence of Executive’s execution and delivery to the Company of
such a release in a form satisfactory to the Company, the Company shall have no
obligation to Executive to make any payments or provide any other benefits as
provided for in said Section 6.
     7. Confidentiality. Executive agrees that while he is employed by the
Company, and at all times thereafter, Executive shall not reveal or utilize
“confidential information” (as that term is defined in Section 8 of this
Agreement) and learned during the course of or as a result of his employment
which relates to: (a) the Company and/or any other business or entity in which
the Company during the course of the Executive’s employment has directly or
indirectly held a greater than a 10% equity interest whether voting or
non-voting; and (b) the Company’s customers, employees, agents, brokers and
vendors. The Executive acknowledges that all such confidential information is
commercially valuable and is the property of the Company. Upon the termination
of his employment Executive shall return all confidential information and any
copies thereof to the Company, whether it exists in written, electronic,
computerized or other form.

12



--------------------------------------------------------------------------------



 



     8. “Confidential Information” Defined. For purposes of this Agreement
“confidential information” includes all information, knowledge or data (whether
or not a trade secret or protected by laws pertaining to intellectual property)
not generally known outside the Company (unless as a result of a breach of any
of the obligations imposed by this Agreement) concerning the business
operations, performance and other information of the Company or other entities
as described in Section 7 above. Such information may without limitation include
information relating to data, finances, marketing, pricing, profit margins,
underwriting, claims, loss control, marketing and business plans, renewals,
software, processing, vendors, administrators, customers or prospective
customers, products, brokers, agents and employees.
     9. Competition. Executive hereby agrees that, while he is employed by the
Company, and for a period of 12 months following the date of his termination of
employment with the Company for any reason except that such period shall be for
twenty-four (24) months in the case of a termination of Executive’s employment
pursuant to Section 6.5(b) hereof (in either case, the “Restriction Period”), he
will not, directly or indirectly, without the prior written approval of the CEO,
enter into any business relationship (either as principal, agent, board member,
officer, consultant, stockholder, employee or in any other capacity) with any
business or other entity that at any relevant time is engaged in the business of
insurance in direct or indirect competition with the Company or any of its
affiliates (a “Competitor”); provided, however, that such prohibited activity
shall not include the ownership of less than 5% of the outstanding securities of
any publicly traded corporation (determined by vote or value) regardless of the
business of such corporation. Upon the written request of Executive, the CEO
will determine whether a business or other entity constitutes a “Competitor” for
purposes of this Section 9; provided that the CEO may require Executive to
provide such information as the CEO determines to be necessary to make such
determination; and further provided that the current and continuing
effectiveness of such determination may be conditioned upon the accuracy of such
information, and upon such other factors as the CEO may determine.
     10. Solicitation. Executive agrees that while he is employed by the
Company, and for a period of 36 months following his termination of employment
with the Company for any reason, he will not employ, offer to employ, engage as
a consultant, or form an association with any person who is then, or who during
the preceding one year was, an employee of the Company or any subsidiary or
affiliate of the Company or any successor or purchaser of any portion thereof,
nor will he assist any other person or entity in soliciting for employment or
consultation any

13



--------------------------------------------------------------------------------



 



person who is then, or who during the preceding one year was, an employee of the
Company or any subsidiary or affiliate of the Company or any successor or
purchaser of any portion thereof.
     11. Non-interference. Executive agrees that while he is employed by the
Company, and for a period of 36 months following his termination of employment
with the Company for any reason, he will not disturb, attempt to disturb or
cause anyone else to disturb any business relationship or agreement between
either the Company or any subsidiary or affiliate of the Company or any
successor or purchaser of any portion thereof, and any other person or entity.
     12. Assistance with Claims. Executive agrees that, while he is employed by
the Company, and for a reasonable period (not less than 36 months from the date
of termination) thereafter, he will be available, on a reasonable basis, to
assist the Company and its subsidiaries and affiliates in the prosecution or
defense of any claims, suits, litigation, arbitrations, investigations, or other
proceedings, whether pending or threatened (collectively “Claims”) that may be
made or threatened by or against the Company or any of its subsidiaries or
affiliates. Executive agrees, unless precluded by law, to promptly inform the
Company if he is requested (i) to testify or otherwise become involved in
connection with any Claim against the interests of the Company or any subsidiary
or affiliate or (ii) to assist or participate in any investigation (whether
governmental or private) of the Company or any subsidiary or affiliate or any of
their actions, whether or not a lawsuit has been filed against the Company or
any of its subsidiaries or affiliates relating thereto. The Company agrees to
provide reasonable compensation, including reasonable attorney’s fees, to
Executive as necessary for such assistance provided during such period. Nothing
in this Section 12 is intended or shall be construed to prevent Executive from
cooperating fully with any government investigation or review as required by
applicable law or regulation.
     13. Return of Materials. Executive shall, at any time upon the request of
the Company, and in any event upon the termination of his employment with the
Company for any reason, immediately return and surrender to the Company all
originals and all copies, regardless of medium, of property belonging to the
Company created or obtained by Executive as a result of or in the course of or
in connection with his employment with the Company, including without limitation
all such originals or copies containing any confidential information, regardless
of whether such items constitute proprietary information, provided that
Executive shall be under no obligation to return written materials acquired from
third parties which are generally available to

14



--------------------------------------------------------------------------------



 



the public. Executive acknowledges that all such materials are, and will at all
times remain, the exclusive property of the Company.
     14. Scope of Covenants.
     (a) The Executive acknowledges that: (a) as a senior executive of the
Company he has and will have access to confidential information concerning not
only the business segments for which he may have been responsible (an outline
summary of which appears in the Company’s reports on Forms 10-K and 10-Q filed
with the Securities and Exchange Commission) but the entire range of businesses
in which the Company was engaged; (b) that the businesses segments for which he
may have been responsible and the Company’s businesses are conducted
nation-wide; and (c) that the Company’s confidential information, if disclosed
or utilized without its authorization, would irreparably harm the Company in:
(i) obtaining renewals of existing customers; (ii) selling new business; (iii)
maintaining and establishing existing and new relationships with employees,
agents, brokers, vendors; and (iv) other ways arising out of the conduct of the
businesses in which the Company is engaged.
     (b) To protect such information and such existing and prospective
relationships, and for other significant business reasons, the Executive agrees
that it is reasonable and necessary that: (a) the scope of this Agreement be
both national and international; (b) its breadth include the entire insurance
industry, both domestic and international; and (c) the duration of the
restrictions upon the Executive be as indicated therein.
     (c) The Executive acknowledges that the Company’s customer, employee and
business relationships are long-standing, indeed, near permanent and therefore
are of great value to the Company. The Executive agrees that neither any of the
provisions in this Agreement nor the Company’s enforcement of it alters or will
alter his ability to earn a livelihood for himself and his family and further
that both are reasonably necessary to protect the Company’s legitimate business
and property interests and relationships, especially those which he was
responsible for developing or maintaining. The Executive agrees that his actual
or threatened breach of any of the covenants set forth in Sections 7 through 13
above would cause the Company irreparable harm and that the Company is entitled
to an injunction, in addition to whatever other remedies may be available, to
restrain such actual or threatened breach. The Executive agrees that if bond is
required in order for the Company to obtain such relief, such bond need only be
in a

15



--------------------------------------------------------------------------------



 



nominal amount and that he shall reimburse the Company for all costs of any such
suit, including the Company’s reasonable attorneys’ fees. The Executive consents
to the filing of any such suit against him in the state or federal courts
located in Illinois or any state in which he resides. He further agrees that in
the event of such suit or any other action arising out of or relating to this
Agreement, the parties shall be bound by and the court shall apply the internal
laws of the State of Illinois and irrespective of rules regarding choice of law
or conflicts of laws.
     (d) If he has not already done so, Executive agrees to be bound by and to
execute the Company’s Confidentiality, Computer Responsibility and Professional
Certification Agreement, a copy of which is attached hereto and incorporated by
reference herein.
     (e) For purposes of Sections 7 through 14 hereof, the “Company” shall
include all subsidiaries and affiliates of the Company and of CNAF, as well as
the Company.
     15. Effect of Covenants. Nothing in Sections 7 through 14 shall be
construed to limit or otherwise adversely affect any rights, remedies or options
that the Company would possess in the absence of the provisions of such
Sections.
     16. Revision. The parties hereto expressly agree that in the event that any
of the provisions, covenants, warranties or agreements in this Agreement are
held to be in any respect an unreasonable restriction upon Executive or are
otherwise invalid, for whatsoever cause, then the court or arbitrator so holding
is hereby authorized to (a) reduce the territory to which said covenant,
warranty or agreement pertains, the period of time in which said covenant,
warranty or agreement operates or the scope of activity to which said covenant,
warranty or agreement pertains or (b) effect any other change to the extent
necessary to render any of the restrictions contained in this Agreement
enforceable.
     17. Severability. Each of the terms and provisions of this Agreement is to
be deemed severable in whole or in part and, if any term or provision of the
application thereof in any circumstances should be invalid, illegal or
unenforceable, the remaining terms and provisions or the application thereof to
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and shall remain in full force and
effect.

16



--------------------------------------------------------------------------------



 



     18. Binding Agreement; Assignment. This Agreement shall be binding upon the
parties hereto and their respective heirs, successors, personal representatives
and assigns. The Company shall have the right to assign this Agreement to any
successor in interest to the business, or any majority part thereof, of the
Company or any joint venture or partnership to which the Company is a joint
venturer or general partner which conducts substantially all of the Company’s
business. Executive shall not assign any of his obligations or duties hereunder
and any such attempted assignment shall be null and void.
     19. Controlling Law; Jurisdiction. This Agreement shall be governed by,
interpreted and construed according to the laws of the State of Illinois
(without regard to choice of law or conflict of laws principles).
     20. Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement contains the entire agreement of the parties with regard to the
subject matter hereof, supersedes all prior agreements and understandings,
written or oral, and may only be amended by an agreement in writing signed by
the parties hereto.
     21. Additional Documents. Each party hereto shall, from time to time, upon
request of the other party, execute any additional documents which shall
reasonably be required to effectuate the purposes hereof.
     22. Incorporation. The introductory recitals hereof are incorporated in
this Agreement and are binding upon the parties hereto.
     23. Failure to Enforce. The failure to enforce any of the provisions of
this Agreement shall not be construed as a waiver of such provisions. Further,
any express waiver by any party with respect to any breach of any provision
hereunder by any other party shall not constitute a waiver of such party’s right
to thereafter fully enforce each and every provision of this Agreement.
     24. Survival. Except as otherwise expressly set forth herein, the
obligations contained in this Agreement shall survive the termination, for any
reason whatsoever, of Executive’s employment with the Company.

17



--------------------------------------------------------------------------------



 



     25. Headings. All numbers and headings contained herein are for reference
only and are not intended to qualify, limit or otherwise affect the meaning or
interpretation of any provision contained herein.
     26. Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below (or such other addresses as shall be specified by
the parties by like notice). Such notices, demands, claims and other
communications shall be deemed given:
(a) in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;
     (b) in the case of certified or registered U.S. mail, five days after
deposit in the U.S. mail; or
(c) in the case of facsimile, the date upon which the transmitting party
received confirmation of receipt by facsimile, telephone or otherwise;
provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:

18



--------------------------------------------------------------------------------



 



If to the Company:
CONTINENTAL CASUALTY COMPANY
CNA Center
Chicago, IL 60685
Attn: Corporate Secretary
If to Executive:
James R. Lewis
82 Weybridge Lane
North Barrington, IL 60010
or to such other address as either party shall furnish to the other party in
writing in accordance with the provisions of this Section 26.
     27. Gender. The masculine, feminine or neuter pronouns used herein shall be
interpreted without regard to gender, and the use of the singular or plural
shall be deemed to include the other whenever the context so requires.
     28. Arbitration of All Disputes. Any controversy or claim arising out of or
relating to this Agreement (or the breach thereof), except as otherwise
indicated hereinbelow, shall be settled by final, binding and non-appealable
arbitration in Chicago, Illinois by three arbitrators. Except as otherwise
expressly provided in this Section 28, the arbitration shall be conducted in
accordance with the rules of the American Arbitration Association (the
“Association”) then in effect. One of the arbitrators shall be appointed by the
Company, one shall be appointed by Executive, and the third shall be appointed
by the first two arbitrators. If the first two arbitrators cannot agree on the
third arbitrator within 30 days of the appointment of the second arbitrator,
then the third arbitrator shall be appointed by the Association. This Section 28
shall not be applicable with respect to any subject matter or controversy
relating to Sections 7 through 14 of this Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the Effective Date.

19



--------------------------------------------------------------------------------



 



          CONTINENTAL CASUALTY COMPANY    
 
       
By:
/s/ Lori Komstadius    
 
       
 
       
Title:
Executive Vice President Human Resources    
 
        /s/ James R. Lewis           James R. Lewis    

20